

	

		II

		109th CONGRESS

		1st Session

		S. 743

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Nabil Raja Dandan, Ketty

		  Dandan, Souzi Dandan, Raja Nabil Dandan, and Sandra Dandan.

	

	

		

			1.

			Permanent resident status for Nabil Raja Dandan, Ketty Dandan,

			 Souzi Dandan, Raja Nabil Dandan, and Sandra Dandan

			

				(a)

				In general

				Notwithstanding subsections

			 (a) and (b) of section 201 of the Immigration and

			 Nationality Act, Nabil Raja Dandan, Ketty Dandan, Souzi Dandan, Raja

			 Nabil Dandan, and Sandra Dandan shall each be eligible for issuance of an

			 immigrant visa or for adjustment of status to that of an alien lawfully

			 admitted for permanent residence upon filing an application for issuance of an

			 immigrant visa under section 204 of such Act or for adjustment of status to

			 lawful permanent resident.

			

				(b)

				Adjustment of status

				If Nabil Raja Dandan, Ketty

			 Dandan, Souzi Dandan, Raja Nabil Dandan, and Sandra Dandan enter the United

			 States before the filing deadline specified in subsection (c), Nabil Raja

			 Dandan, Ketty Dandan, Souzi Dandan, Raja Nabil Dandan, and Sandra Dandan shall

			 each be considered to have entered and remained lawfully and shall be eligible

			 for adjustment of status under

			 section

			 245 of the Immigration and

			 Nationality Act as of the date of the enactment of this Act.

			

				(c)

				Deadline for application and payment of fees

				Subsections (a) and (b) shall

			 apply only if the application for issuance of an immigrant visa or the

			 application for adjustment of status is filed with appropriate fees within 2

			 years after the date of the enactment of this Act.

			

				(d)

				Reduction of immigrant visa number

				Upon the granting of an

			 immigrant visa or permanent residence to Nabil Raja Dandan, Ketty Dandan, Souzi

			 Dandan, Raja Nabil Dandan, and Sandra Dandan, the Secretary of State shall

			 instruct the proper officer to reduce by 5, during the current or next

			 following fiscal year, the total number of immigrant visas that are made

			 available to natives of the country of the aliens' birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act or, if applicable, the total number of immigrant

			 visas that are made available to natives of the country of the aliens' birth

			 under section 202(e) of such Act.

			

